967 N.E.2d 809 (2012)
359 Ill. Dec. 779
Jeremy ROSENSTENGEL, as Special Adm'r., etc., respondent,
v.
ROSEWOOD CARE CENTER, INC., etc., petitioner.
No. 113913.
Supreme Court of Illinois.
May 30, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order in Rosenstengel v. Rosewood Care Center, Inc., case No. 5-11-0532 (01/24/12), denying leave to appeal. The appellate court is instructed to take the appeal and consider the issues presented on the merits.